Title: To Benjamin Franklin from Joseph Priestley, 8 May 1779
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
London 8 May 1779.
The person who will deliver this letter is a priest of the Roman Catholic persuasion, and one of my antagonists in metaphysical matters, but a man of a very liberal disposition, and with whom I have spent many an agreeable hour. He is so obliging as to undertake to deliver to you my Treatise on Education, and my Correspondence with Dr Price. I shall very soon, by means of Mr Magellan, send you a copy of my new philosophical work, which, if you should have leisure to look into it, I flatter myself, will give you some pleasure.
I have just seen, but have had no opportunity to read, a pamphlet in favour of the doctrine of Necessity printed, I think, in 1729, and dedicated to Truth. Is this the tract you told me you wrote, and could not procure me a copy of? I cannot help being desirous of knowing this circumstance.
All your friends are well. You need not doubt that we often talk of you, but we fear there is no prospect of peace, or consequently of our seeing you in England.
In all events, I am, Dear Sir, yours most sincerely,
J Priestley
 
Notation: Priestley 8. May 1779.
